      Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOLLY LLOYD                           :            CIVIL ACTION
                                      :
             v.                       :
                                      :
COVANTA PLYMOUTH RENEWABLE            :            NO. 20-4330
ENERGY, LLC                           :

                                MEMORANDUM

Bartle, J.                                               April 1, 2021

          Plaintiff Holly Lloyd brings this putative class

action against defendant Covanta Plymouth Renewable Energy, LLC

(“Covanta”) under the Class Action Fairness Act of 2005, 28

U.S.C. § 1332(d).       Covanta operates a waste-to-energy processing

facility near plaintiffs’ home in Conshohocken, Pennsylvania.

Plaintiff alleges the facility emits noxious odors so as to

interfere with the use and enjoyment of her property and the

property of other nearby residents.       She brings claims under

state law for private nuisance and public nuisance and seeks

injunctive relief and damages.       Class action discovery is

proceeding.       No decision on class certification has been made.

          Before the Court is the Motion of Covanta to Allow Ex

Parte Interviews of Putative Class Members, that is, all owners,

occupants, and renters of residential property located within a

1.5-mile radius of the facility.       Plaintiff opposes on the

ground that ex parte communication between defense counsel and
      Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 2 of 7



putative class members violates Rule 4.2 of the Rules of

Professional Conduct promulgated by the Supreme Court of

Pennsylvania.

          Rule 4.2 (“Communication with Person Represented by

Counsel”), which has been adopted by this court, provides:

          In representing a client, a lawyer shall not
          communicate about the subject of the
          representation with a person the lawyer
          knows to be represented by another lawyer in
          the matter, unless the lawyer has the
          consent of the other lawyer or is authorized
          to do so by law or a court order.

Pa. R. Prof. Conduct 4.2 (emphasis added); see also E.D. Pa.

Civ. P. 83.6 IV B.

          Under Pennsylvania law, putative class members are

considered represented parties until the court declines to

certify the class.   Alessandro v. State Farm Mut. Auto. Ins.

Co., 409 A.2d 347, 350 n. 9 (Pa. 1979); see also Bell v.

Beneficial Consumer Disc. Co., 348 A.2d 734, 736 (Pa. 1975);

Braun v. Wal-Mart Stores, Inc., 60 Pa. D. & C.4th 13, 19 (Pa.

Com. Pl. 2003); Walney v. Swepi LP, Civil Action No. 13-0102,

2017 WL 319801, at *12 (W.D. Pa. Jan. 23, 2017).        It follows

that under Rule 4.2 defense counsel may not communicate with

putative class members in a state class action without the

consent of plaintiffs’ lawyer or other authorization.         Braun, 60

Pa. D. & C. 4th 13, 19.    Defense counsel may only communicate

with them through traditional discovery mechanisms or with the

                                  -2-
         Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 3 of 7



consent of counsel for the named representative plaintiff.              Id.;

see also Dondore v. NGK Metals Corp., 152 F. Supp. 2d 662, 666

(E.D. Pa. 2001).

            This lawsuit was initiated in this Court, not in the

state court.     Under federal law, in contrast to Pennsylvania

law, “[a] nonnamed class member is not a party to the class

action before the class is certified.”          Standard Fire Ins. Co.

v. Knowles, 568 U.S. 588, 593 (2013) (quoting Devlin v.

Scardelletti, 536 U.S. 1, 16 n. 1 (2002) (Scalia, J.,

dissenting) (emphasis original)).          More specifically, counsel

for a named representative plaintiff “does not speak for those

he purports to represent” and “cannot legally bind members of

the proposed class before the class is certified.”           Id.

Additionally, our Court of Appeals has noted that while counsel

for the named representative plaintiff owes some generalized

fiduciary duty to putative class members, counsel does not

possess a “traditional attorney-client relationship” with them.

See In re Cmty. Bank of N. Virginia, 418 F.3d 277, 313 (3d Cir.

2005).    Consequently, the blanket prohibition under Pennsylvania

law on contacts with “represented” parties has no bearing on

federal putative class members. 1



1.        This Court’s reasoning in Dondore does not support
plaintiff’s position that Rule 4.2 prohibits defendants in a
federal class action from interviewing putative class members ex
parte. Our decision not to allow the defendants to interview
                                     -3-
      Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 4 of 7



           Instead, this Court looks to Rule 23 of the Federal

Rules of Civil Procedure which governs class actions and to the

relevant pronouncements of the Supreme Court and our Court of

Appeals.   Rule 23(d)(1) provides in relevant part that the Court

may issue orders which “(C) impose conditions on the

representative parties or on intervenors”; and “(E) deal with

similar procedural matters.”     Gulf Oil Co. v. Bernard, 452 U.S.

89, 99 (1981).   This rule, which is procedural in nature,

supersedes any contrary state law rule.      See Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 92 (1938).

           District courts have the authority to “safeguard class

members from unauthorized and misleading communications from the

parties or their counsel.”    In re Cmty. Bank of N. Virginia, 418

F.3d at 310; see Fed. R. Civ. P. 23(d).      Rule 23(d) broadly

authorizes the federal courts to control the conduct of the

parties to protect against the “opportunities for abuse as well

as problems for courts and counsel” presented by class action

litigation.   Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981).

This authority includes the ability to restrict communication

with putative class members.     See id. at 101.




the plaintiffs in Dondore was based on their status as putative
class members in a class action brought against the same
defendants in state court. See Dondore, 152 F. Supp. 2d at 663.
                                  -4-
      Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 5 of 7



           Plaintiff’s counsel and the putative class members, as

noted above, do not have a “traditional attorney-client

relationship.”   Putative class members are not represented

parties.   See In re Cmty. Bank of N. Virginia, 418 F.3d at 313.

They are not even parties at all.       Standard Fire Ins. Co., 568

U.S. at 593.   Nonetheless, putative class members have what may

be termed as an inchoate or contingent interest in the lawsuit

before the court rules on the issue of class certification.            The

Supreme Court has characterized putative class members as “mere

passive beneficiaries of the action brought in their behalf.”

Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 552 (1974).            In

accordance with this special status, the Supreme Court has held

that the statute of limitations is tolled as to them under

certain circumstances.    See id. at 558-59.     The status of

putative class members is clearly different from represented

parties with whom opposing counsel may not speak.        Their status

is also different from pro se parties and ordinary unrepresented

fact witnesses who may be spoken to without permission of the

court or anyone else.

           The filing of a class action should not automatically

bar putative class members from interviews.       They are not

parties to the lawsuit, may not wish to be a part of any class,

and may engage their own attorneys as provided in Rule 23

(c)(2)(B)(iv).   Moreover, a class may never be certified.           On

                                  -5-
      Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 6 of 7



the other hand, there is always the potential for abuse to allow

an adverse party unfettered communication with persons who have

an inchoate interest in and are passive beneficiaries of a

lawsuit and at the time of any interview may not even know that

the lawsuit exists.

          There is a need for balance and safeguards in the

situation at hand.    In fairness, putative class members should

go into any interview voluntarily and with their eyes open.

While the Court will permit the defendant to interview putative

class members, the interviewer must advise the interviewee that:

          (1)   the interviewer represents Covanta Plymouth

          Renewable Energy, LLC, the owner of the waste-to-

          energy processing facility in Conshohocken,

          Pennsylvania;

          (2)   there is a lawsuit pending against Covanta in

          which it is alleged Covanta is emitting noxious odors

          from its facility and interfering with the use and

          enjoyment of nearby residents’ properties;

          (3)   the plaintiff Holly Lloyd, who has filed the

          lawsuit, is seeking to represent all the nearby

          residents in the lawsuit against Covanta;

          (4)   the purpose of the interview is to obtain

          information related to the lawsuit;



                                  -6-
       Case 2:20-cv-04330-HB Document 31 Filed 04/01/21 Page 7 of 7



          (5)   the interviewee has the right to refuse to be

          interviewed; and

          (6)   the interviewee has the right to have a lawyer

          present.

          In addition, the defendant shall maintain a record of

the identity of all interviewers and all putative class members

interviewed or attempted to be interviewed, the addresses of

these putative class members, the location of any interview or

attempted interview, and the date or dates when the interview

took place or was attempted. 2

          The Motion of defendant Covanta Plymouth Renewable

Energy, LLC to Allow Ex Parte Interviews of Putative Class

Members will be granted with the conditions set forth above.




2.        Needless to say, the defendant is always free to
depose any putative class member or class member.
                                   -7-
